BLAND, P. J.
The plaintiff, who was an unsuccessful defendant in an ejectment suit, proceeded under section 3072, R. S. 1899, to recover the value of improvements made by him upon the land. He recovered in the circuit court and defendant appealed to this court. In Stump, v. Hornback, 109 Mo. l. c. 279, it is said:
‘ ‘ The proceedings to recover for improvements were designed merely to supplement and continue the ejectment suit out of which they grew, and enforce the equities of the occupant before the judgment in the original suit had been executed.” This court has no jurisdiction in an ejectment suit. This' proceeding being a continuation of the ejectment suit, it must follow that this court has no jurisdiction over the subject-matter of this suit. The appeal is therefore transferred to the Supreme Court.
Reyburn and Goode, JJ., concur.